Case 1:20-cv-01042-CFC Document 30 Filed 09/09/20 Page 1 of 1 PagelD #: 214

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

JOSEPH and JOAN CAPUTO, on behalf of
themselves and all others similarly situated,
C.A. No. 20-CV-1042-CFC
Plaintiffs,
Vv.

DEAN VAGNOZ7I;
ABetterFinancialPlan.com d/b/a A BETTER
FINANCIAL PLAN;

JOHN W. PAUCIULO; ECKERT

SEAMANS CHERIN & MELLOTT, LLC;
ABFP MANAGEMENT COMPANY, LLC;
ABFP INCOME FUND, LLC;

ABFP INCOME FUND 2, L.P.;

ABFP INCOME FUND 3, LLC;

ABFP INCOME FUND 4; LLC;

ABFP INCOME FUND 5, LLC;

ABFP INCOME FUND 6, LLC;

ABFP INCOME FUND 7, LLC;

ABFP INCOME FUND PARALLEL LLC;
ABFP INCOME FUND 2 PARALLEL LLC;
ABFP INCOME FUND 3 PARALLEL LLC;
ABFP INCOME FUND 4 PARALLEL LLC;
ABFP INCOME FUND 6 PARALLEL LLC;
and ABFP INCOME FUND 7 PARALLEL
LLC,

Defendants.

ORDER

AND NOW, this say of Aagust 2020, itis ORDERED the Receiver’s Request for Stay

is GRANTED. The case is STAYED pending further order from this Court.

By the Court: * ZN

Hot-Colm F. Connolly _
United States District Judge
